DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, & 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kando et al. (US PGPub 20140203893), a reference of record.
As per claim 1:
Kando et al. discloses in Fig. 34B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric body 4); 
an interdigital transducer electrode (IDT electrode 5) on the piezoelectric layer; 
including a first high velocity layer (dielectric layer 45, formed of silicon nitride or aluminum nitride, [0123]) having a first acoustic velocity and a second high velocity layer (medium layer 3 may be formed as per the embodiment of  Fig. 21, [0121], wherein the second high velocity layer may be 13b,  highvelocity medium layer) having a second acoustic velocity;
and a temperature compensation layer (second dielectric layer 44, being formed of silicon oxide [0123], a known material that provides temperature compensation for Litihium Niobate and Lithium Tantalate materials) in physical contact with the interdigital transducer electrode and positioned between the first high velocity layer and the piezoelectric layer, the acoustic wave device being configured to generate a boundary acoustic wave (being a boundary acoustic wave device, [0123]) such that acoustic energy is concentrated at an interface of the piezoelectric laver and the temperature compensation layer (having the same structure as per the current invention, and thus the same effect), the boundary acoustic wave having a velocity that is less than both the first acoustic velocity and the second acoustic velocity ([0056-0057]).

As per claim 2:
Kando et al. discloses the first acoustic velocity is substantially the same as the second acoustic velocity (the first high velocity layer may be SiN ([0123]), and that the second high velocity layer may be SiN ([0104])).

As per claim 3:
Kando et al. discloses the first acoustic velocity is different than the second acoustic velocity (the first high velocity layer may be AlN ([0123]), and that the second high velocity layer may be SiN ([0104])).

As per claim 6:
Kando et al. discloses:
the first high velocity layer includes at least one of silicon nitride, aluminum nitride, diamond, quartz, or spinel ([0123]).

As per claim 7:
Kando et al. discloses:
the piezoelectric layer is either a lithium tantalate layer or a lithium niobate layer ([0061]).

As per claim 8:
Kando et al. discloses:
	the temperature compensation layer includes silicon dioxide ([0123]).

As per claim 10:
Kando et al. discloses:
a low velocity layer (low-velocity medium layer 13a) positioned between the piezoelectric layer and the second high velocity layer.

As per claim 11:
Kando et al. discloses:
the low velocity layer and the temperature compensation layer each include silicon dioxide ([0104] & [0123]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 13, 16-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140203893) in view of Goto et al. (20110109196), both references of record.
As per claim 4:
Kando et al. does not disclose:
the first high velocity layer is a silicon layer.
Goto et al. discloses:
Silicon is an alternative medium that may be used as an alternative material to silicon nitride or aluminum nitride ([0054]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the silicon nitride or the aluminum nitride of the first high velocity layer of Kando et al. with silicon as an art-recognized alternative/equivalent material able to provide the same function as taught by Goto ([0055-0056]).

As per claim 5:
Kando et al. does not disclose:
the second high velocity layer is a second silicon layer.
Goto et al. discloses:
Silicon is an alternative medium that may be used as an alternative material to silicon nitride or aluminum nitride ([0054]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the silicon nitride of the second high velocity layer of Kando et al. with silicon as an art-recognized alternative/equivalent material able to provide the same function as taught by Goto ([0055-0056]).

As per claim 13:
Kando et al. discloses in Fig. 34B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric body 4); 
an interdigital transducer electrode (IDT electrode 5) on the piezoelectric layer; 
high velocity layers on opposing sides of the piezoelectric layer (dielectric layer 45, formed of silicon nitride or aluminum nitride, [0123] and medium layer 3 may be formed as per the embodiment of  Fig. 21, [0121], wherein the second high velocity layer may be 13b, high velocity medium layer, and formed of silicon nitride [0104]);
and a silicon dioxide layer (second dielectric layer 44, being formed of silicon oxide [0123]) disposed between one of the high velocity layers and the piezoelectric layer,
the acoustic wave device being configured to generate a boundary acoustic wave (being a boundary acoustic wave device, [0123]) such that maximum displacement in an acoustic displacement distribution is centered at an interface of the piezoelectric layer and the silicon dioxide layer (being a boundary wave and having the same structure as the disclosed invention).
	Kando does not disclose: 
the high velocity layers are silicon layers.
Goto et al. discloses:
Silicon is an alternative medium that may be used as an alternative material to silicon nitride or aluminum nitride ([0054]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the silicon nitride of the high velocity layers of Kando et al. with silicon as an art-recognized alternative/equivalent material able to provide the same function as taught by Goto ([0055-0056]).
As a consequence of the combination, the combination discloses silicon layers on opposing sides of the piezoelectric layer; and a silicon dioxide layer disposed between one of the silicon layers and the piezoelectric layer.

As per claim 16:
Kando et al. discloses:
the piezoelectric layer is a lithium tantalate layer ([0061]).

As per claim 17:
Kando et al. discloses:
	the piezoelectric layer is a lithium niobate layer ([0061]).

As per claim 18:
Kando et al. discloses:
a second silicon dioxide layer positioned on a side of the piezoelectric layer opposite to the silicon dioxide layer (low-velocity medium layer 13a, [0104]).

As per claim 20:
Kando et al. discloses in Fig. 34B:
An acoustic wave device comprising: 
a piezoelectric layer (piezoelectric body 4); 
an interdigital transducer electrode (IDT electrode 5) on the piezoelectric layer; 
high velocity layers on opposing sides of the piezoelectric layer (dielectric layer 45, formed of silicon nitride or aluminum nitride, [0123] and medium layer 3 may be formed as per the embodiment of  Fig. 21, [0121], wherein the second high velocity layer may be 13b, high velocity medium layer, and formed of silicon nitride [0104]);
and a silicon dioxide layer (second dielectric layer 44, being formed of silicon oxide [0123]) disposed between one of the high velocity layers and the piezoelectric layer,
the acoustic wave device being configured to generate a boundary acoustic wave (being a boundary acoustic wave device, [0123]) such that acoustic energy is concentrated at an interface of the piezoelectric layer and the silicon dioxide layer (being a boundary wave and having the same structure as the disclosed invention).
Kando does not disclose: 
the high velocity layers are silicon layers, and that the acoustic wave filter configured to filter a radio frequency signal.
Goto et al. discloses:
Silicon is an alternative medium that may be used as an alternative material to silicon nitride or aluminum nitride ([0054]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the silicon nitride of the high velocity layers of Kando et al. with silicon as an art-recognized alternative/equivalent material able to provide the same function as taught by Goto ([0055-0056]).
As a consequence of the combination, the combination discloses silicon layers on opposing sides of the piezoelectric layer; and a silicon dioxide layer disposed between one of the silicon layers and the piezoelectric layer.
It would have been further obvious for the acoustic wave filter to be configured to filter a radio frequency signal, as acoustic filters are well-known in the art to be used in band filters, as disclosed by Kando ([0004]), which are often used to filter RF signals in RF devices, as is commonly understood in the art.

Claim(s) 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140203893) in view of Kando (US PGPub 20050057323), as cited by applicant (hereinafter, Kando 2) and Watanabe et al. (US PGPub 20130285768), a reference of record.
As per claim 9:
Kando discloses:
The thickness of the piezoelectric body is set to 0.5*lamda, the thickness of the medium layer is set to about 3*lamda, wherein lamda is the wavelength.
Kando does not disclose:
The boundary acoustic wave has a wavelength of lamda, and the silicon layers each have a thickness in a range from lamda to 10 lamda.
Kando 2 discloses that the wavelength of a boundary acoustic wave device may be approximately 2 µm to 10 µm ([0076]), and that the thickness of a piezoelectric layer of a boundary acoustic wave is approximately 3 lamda, where lamda is the wavelength of the boundary acoustic wave ([0072]).
Watanabe discloses in Fig. 29:
A boundary acoustic wave device ([0175]) comprising a piezoelectric film (5) formed on a low-acoustic-velocity film (4) and a high-acoustic velocity film (3) comprising silicon nitride or aluminum nitride ([0068]) and having a second acoustic velocity that is higher than the boundary acoustic wave ([0069]) on a supporting substrate, wherein the thickness of the piezoelectric film is about 1.5*lamda or less ([0013]), the thickness of the low acoustic velocity films is 2*lamda or less ([0015]) and the thickness of the high acoustic velocity films is 1.5*lamda or more ([0068])
At the time of filing, it would have been obvious to one of ordinary skill in the art for the silicon layers to have a thickness in a range from lamda to 10 lamda, wherein lamda is a wavelength of the bulk acoustic wave device, to provide the benefit adjusting the electromechanical couplic coefficient, as taught by Watanabe et al. (para [0015]), and to reduce the amount of material and weight of the apparatus while maintaining functionality of the boundary wave, as per the description of Kando 2.

As per claim 12:
Kando discloses:
The thickness of the piezoelectric body is set to 0.5*lamda, the thickness of the medium layer is set to about 3*lamda, wherein lamda is the wavelength.
Kando does not disclose:
 The boundary acoustic wave has a wavelength of lamda, and the silicon layers each have a thickness in a range from lamda to 10 lamda.
Kando 2 discloses that the wavelength of a boundary acoustic wave device may be approximately 2 µm to 10 µm ([0076]), and that the thickness of a piezoelectric layer of a boundary acoustic wave is approximately 3 lamda, where lamda is the wavelength of the boundary acoustic wave ([0072]).
Watanabe discloses in Fig. 29:
A boundary acoustic wave device ([0175]) comprising a piezoelectric film (5) formed on a low-acoustic-velocity film (4) and a high-acoustic velocity film (3) comprising silicon nitride or aluminum nitride ([0068]) and having a second acoustic velocity that is higher than the boundary acoustic wave ([0069]) on a supporting substrate, wherein the thickness of the piezoelectric film is about 1.5*lamda or less ([0013]), the thickness of the low acoustic velocity films is 2*lamda or less ([0015]) and the thickness of the high acoustic velocity films is 1.5*lamda or more ([0068])
At the time of filing, it would have been obvious to one of ordinary skill in the art for the silicon layers to have a thickness in a range from lamda to 10 lamda, wherein lamda is a wavelength of the bulk acoustic wave device, to provide the benefit adjusting the electromechanical couplic coefficient, as taught by Watanabe et al. (para [0015]), and to reduce the amount of material and weight of the apparatus while maintaining functionality of the boundary wave, as per the description of Kando 2.

Claim(s) 14-15 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Kando et al. (US PGPub 20140203893) in view of Goto et al. (20110109196), both references of record, as applied to claim 13 above, and further in view of Kando (US PGPub 20050057323), as cited by applicant (hereinafter, Kando 2) and Watanabe et al. (US PGPub 20130285768), a reference of record.
The resultant combination discloses the acoustic wave device of Claim 13 as rejected above.
As per claim 14:
The resultant combination discloses:
The thickness of the piezoelectric body is set to 0.5*lamda, the thickness of the medium layer is set to about 3*lamda, wherein lamda is the wavelength.
The resultant combination does not disclose:
 The boundary acoustic wave has a wavelength of lamda, and the silicon layers each have a thickness in a range from lamda to 10 lamda.
Kando 2 discloses that the wavelength of a boundary acoustic wave device may be approximately 2 µm to 10 µm ([0076]), and that the thickness of a piezoelectric layer of a boundary acoustic wave is approximately 3 lamda, where lamda is the wavelength of the boundary acoustic wave ([0072]).
Watanabe discloses in Fig. 29:
A boundary acoustic wave device ([0175]) comprising a piezoelectric film (5) formed on a low-acoustic-velocity film (4) and a high-acoustic velocity film (3) comprising silicon nitride or aluminum nitride ([0068]) and having a second acoustic velocity that is higher than the boundary acoustic wave ([0069]) on a supporting substrate, wherein the thickness of the piezoelectric film is about 1.5*lamda or less ([0013]), the thickness of the low acoustic velocity films is 2*lamda or less ([0015]) and the thickness of the high acoustic velocity films is 1.5*lamda or more ([0068])
At the time of filing, it would have been obvious to one of ordinary skill in the art for the silicon layers to have a thickness in a range from lamda to 10 lamda, wherein lamda is a wavelength of the bulk acoustic wave device, to provide the benefit adjusting the electromechanical couplic coefficient, as taught by Watanabe et al. (para [0015]), and to reduce the amount of material and weight of the apparatus while maintaining functionality of the boundary wave, as per the description of Kando 2.

As per claim 15:
The resultant combination discloses that the thickness of the piezoelectric material is set to 0.5 lamda ([0066]), wherein lamda is the wavelength of the SAW wave.
The resultant combination does not disclose:
The boundary acoustic wave has a wavelength of lamda and the piezoelectric layer has a thickness of no greater than 2 lamda.
Kando 2 discloses that the wavelength of a boundary acoustic wave device may be approximately 2 µm to 10 µm ([0076]), and that the thickness of a piezoelectric layer of a boundary acoustic wave is approximately 3 lamda, where lamda is the wavelength of the boundary acoustic wave ([0072]).
At the time of filing, it would have been obvious to one of ordinary skill in the art for the piezoelectric layer to have a thickness of less than 2 lamda as a range within a standard range provided by Kando 2 that further provides the benefit of reducing the material and weight of the apparatus, as is well understood in the art.

As per claim 19:
The resultant combination discloses:
The thickness of the piezoelectric body is set to 0.5*lamda, the thickness of the medium layer is set to about 3*lamda, wherein lamda is the wavelength.
The resultant combination does not disclose:
The acoustic wave device has a thickness in a range from 10 micrometers to 100 micrometers.
Kando 2 discloses that the wavelength of a boundary acoustic wave device may be approximately 2 µm to 10 µm ([0076]), and that the thickness of a piezoelectric layer of a boundary acoustic wave is approximately 3 lamda, where lamda is the wavelength of the boundary acoustic wave ([0072]).
Watanabe discloses in Fig. 29:
A boundary acoustic wave device ([0175]) comprising a piezoelectric film (5) formed on a low-acoustic-velocity film (4) and a high-acoustic velocity film (3) comprising silicon nitride or aluminum nitride ([0068]) and having a second acoustic velocity that is higher than the boundary acoustic wave ([0069]) on a supporting substrate, wherein the thickness of the piezoelectric film is about 1.5*lamda or less ([0013]), the thickness of the low acoustic velocity films is 2*lamda or less ([0015]) and the thickness of the high acoustic velocity films is 1.5*lamda or more ([0068])
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the acoustic wave device of the resultant combination using thicknesses of material layers based on wavelengths of 2-10 µm as taught by Kando 2 as an art-recognized range for boundary acoustic wave wavelengths, wherein the material layers are formed using multiples of less than 3 of the wavelengths as taught by Watanabe, with the support substrate having a required thickness to provide support, as per its function, as the thicknesses are design parameters based of the wavelength of the resonator as is well-understood in the art and as disclosed by Kando 2 and Watanabe et al., which provides the benefit of optimizing the function of the resonator as taught by Watanbe in Figs. 9-10, 13-16, & 26, and Kando in Figs. 22-25 & 30-33, and further to minimize the amount of material while maintaining functionality, as is well understood in the art.
As a consequence of the combination, the acoustic wave device has a thickness in a range from 10 micrometers to 100 micrometers.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1-20 under Goto in view of Kando have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kando.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Primary Examiner, Art Unit 2843